DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/573,980 filed January 12, 2022. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (Pre-Grant Publication 2010/0109006).
Regarding claim 1, Kobayashi discloses a semiconductor device comprising:
a substrate (Fig. 14, 7);
an interconnect structure (11) adjoining the substrate, wherein the interconnect structure comprises a plurality of wires (13b/15b) and a plurality of vias (CH2-4); and
a pad (17) in the interconnect structure, wherein the wires and the vias are between the pad and the substrate;
wherein the wires and the vias are alternatingly stacked to define a first conductive column and a second conductive column respectively on opposite sides of the pad when viewed in cross section, wherein the pad extends to a first wire of the first conductive column and a second wire of the second conductive column when viewed in cross section, wherein the first and second wires have greater widths than the vias, and wherein the interconnect structure defines an opening (22) exposing the pad between the first and second conductive columns.

Regarding claim 4, Kobayashi further discloses:
the pad has a first sidewall and a second sidewall respectively on the opposite sides and extending respectively from the first and second conductive columns, and wherein the pad has a uniform thickness from the first sidewall to the second sidewall (Fig. 14). 

Regarding claim 6, Kobayashi further discloses:
a conductive structure/wire (37/38) extending through the substrate to the pad.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Pre-Grant Publication 2010/0109006) in view of Lin (Pre-Grant Publication 2013/0032916).
Regarding claim 7, Kobayashi disclose all of the limitations of claim 1 (addressed above). Kobayashi does not disclose a trench isolation structure extending into a side of the substrate that faces the first and second conductive columns, wherein the trench isolation structure partially forms the opening. However Lin disclose a semiconductor device comprising:
A isolation structure (36) extending into a side of a substrate (26) that faces a conductive column (28), wherein the trench isolation structure partially forms an opening (60).

It would have been obvious to those having ordinary skill in the art at the time of invention to form an isolation structure into a side of the substrate because it will provide isolation between other conductive components on the device/substrate to prevent undesired electrical coupling between conductive components.  

Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 8 is allowed because none of the prior art either alone or in combination discloses an integrated chip comprising: a first substrate and a second substrate underlying the first substrate; a pad between the first and second substrates and exposed from above the first substrate by an opening extending through the first substrate; a plurality of wires and a plurality of vias alternatingly stacked between the first and second substrates and forming a pair of first conductive columns and a pair of second conductive columns when viewed in cross section, wherein the first conductive columns overlie the pad respectively on opposites sides of the opening, wherein the second conductive columns underlie the pad respectively on the opposite sides, and wherein the plurality of wires comprises a cap wire overlying the second conductive columns and from which the second conductive columns extend; and a pair of through substrate vias (TSVs) respectively on the opposite sides and extending through the first substrate to the cap wire. Claims 9-13 are also allowed based on their dependency from claim 8.
Claim 14 is allowed because none of the prior art either alone or in combination discloses a method comprising: performing an etch into the interconnect dielectric layer to form a pair of first openings when viewed in cross section, wherein the first openings respectively expose the conductive columns; depositing a conductive layer covering the interconnect dielectric layer and extending respectively through the first openings respectively to the conductive columns; patterning the conductive layer to form a pad extending to the conductive columns; and patterning the substrate and the interconnect structure from a second side of the substrate opposite the first side to form a second opening extending through the substrate and the interconnect structure to the pad, wherein the second opening is between the conductive columns, in combination with the other limitations of claim 14. Claims 15-20 are also allowed based on their dependency from claim 14.

Claims 2-3 & 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is considered allowable because none of the prior art either alone or in combination discloses the pad has a surface facing away from the first and second conductive columns, and wherein the surface has a pair of recesses respectively underlying the first and second conductive columns when viewed in cross section.
Claim 3 is considered allowable because none of the prior art either alone or in combination discloses the pad has a pair of sidewalls respectively on the opposite sides, and further has a pair of protrusions, when viewed in cross section, and wherein the protrusions are between and laterally offset from the sidewalls and further protrude respectively to the first and second conductive columns.
Claim 5 is considered allowable because none of the prior art either alone or in combination discloses the first and second wires share a common thickness greater than that of other wires in the first and second conductive columns.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818